                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION


DUSHION DENNIS,

                Plaintiff,                          No. 17-13391

v.                                                  District Judge George Caram Steeh
                                                    Magistrate Judge R. Steven Whalen

ALLSTATE PROPERTY AND
CASUALTY INSURANCE CO.,

                Defendant.
                                          /

                                           ORDER

       For the reasons and under the terms stated on the record on October 18, 2018,

Defendant’s Motion to Compel Intervening Plaintiff ZMC Pharmacy, LLC’s Responses

to Revised Second Set of Interrogatories [Doc. #35] is GRANTED.1

       Because of the commercially sensitive and proprietary nature of the requested

discovery, the parties will prepare and submit a stipulated protective order covering this

material. Subject to that protective order, the documents will be produce within 14 days

of the date of this Order.




       1
           The parties have resolved all issues except for Defendant’s Revised Interrogatory
#9.

                                              -1-
       IT IS SO ORDERED.


                                          s/R. Steven Whalen
                                          R. STEVEN WHALEN
                                          UNITED STATES MAGISTRATE JUDGE
Dated: October 18, 2018
_________________________________________________________________
                        CERTIFICATE OF SERVICE

       I hereby certify on October 18, 2018, I electronically filed the foregoing paper with
the Clerk of the Court sending notification of such filing to all counsel registered
electronically. I hereby certify that a copy of this paper was mailed to non-registered ECF
participants on October 18, 2018.

                                          s/Carolyn Ciesla
                                          Case Manager to
                                          Magistrate Judge R. Steven Whalen




                                            -2-
